Citation Nr: 0606801	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative spondyloarthrosis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from September 1958 
to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO granted the 
veteran's claim for an increased rating for his service-
connected spondyloarthrosis of the cervical spine, and 
awarded a 20 percent disability evaluation, effective from 
April 30, 2003.  Initially that determination was appealed.

2.  On February 24, 2006, prior to the promulgation of a 
decision in the appeal, the Board received signed 
notification from the appellant, that was dated that day, 
indicating that he wished to withdraw his pending appeal 
regarding his claim on appeal, and requesting that his claims 
file be returned to the RO.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of entitlement to a rating in excess of 20 percent 
for degenerative spondyloarthrosis of the cervical spine, the 
Board does not have jurisdiction to consider the claim.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

Following the July 2003 rating decision, the veteran 
perfected an appeal as to the assigned disability rating in 
the RO's action and, in May 2004, the RO certified the issue 
of entitlement to a rating in excess of 20 percent for 
degenerative spondyloarthrosis of the cervical spine to the 
Board.  However, in a signed statement from the veteran, 
dated February 24, 2006, and received at the Board the same 
day, the veteran said he wished to "withdraw my appeal with 
[VA]" and requested that his file be returned to the RO "as 
soon as possible to expedite a new claim" as he was 
"currently 72 years old".  In an accompanying February 24, 
2006 memorandum to the Board, the veteran's accredited 
service representative noted the veteran's request to 
withdraw his appeal and return the claims file to the RO.

The veteran's statement constitutes a written withdrawal of 
the substantive appeal with regard to the matter of 
entitlement to a rating in excess of 20 percent for 
degenerative spondyloarthrosis of the cervical spine.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this issue, and it must therefore 
be dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).



	(CONTINUED ON NEXT PAGE)





ORDER

The appeal as to the issue of entitlement to a rating in 
excess of 20 percent for degenerative spondyloarthrosis of 
the cervical spine is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


